Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Election Restriction is withdrawn, All rejections have been overcome. Claims 1-5 and 9-26 are allowed. See Remarks below:

Election/Restrictions
Claim 9 is allowable. The restriction requirement between species I (Figure 1 directed to a cutting unit, claim 10), species II (Figures 6, 8, and 15-16 directed to a grinding unit, claim 12), and species III (Figure 13 directed to a laser beam applying unit, claim 11), as set forth in the Office action mailed on 06/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/28/2021 is withdrawn.  Claims 10 and 12, directed to a processing apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In a similar manner, claim 18 recites all the limitations of claim 9 and additional structure of the processing apparatus and thus claims 19 and 21, directed to a processing apparatus is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claims 1-5 and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 9-12, and 26, there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding a porous plate that is completely made of spherical glass particles. Regarding claims 13-25, there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations regarding a porous plate that is made of at least the porous plate is at least made of spherical glass particles and frit comprised of a powder of glass particles.
The prior art Ito (US Pub. No. 2015/0122464) discloses a porous chuck table (Figures 1-3c element 1) for holding a plate-like work piece (element 3) under suction (see paragraph 0018, 1-7) comprising a frame (element 4) surrounding the porous plate, and wherein the porous is made of porous ceramic material and glass which 
The prior art Sekiya (US Patent No. 4,521,995) discloses a wafer attracting and fixing device (see figures 3-9) comprising a disc (element 10) having a porous upper layer (element 11), a lower porous layer (element 12) that are sintered, and utilize a glass powder (element 24’) in order to fix the disc with a base (element 13). However, the above reference is made of different materials (see col. 3, ll. 1-14) and only utilize the glass powder to join two components together and does not disclose that it the porous plate that is completely made of spherical glass particles or that the porous plate that is made of at least the porous plate is at least made of spherical glass particles and frit comprised of a powder of glass particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/07/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 10, 2022